IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 79 MM 2016
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
LUTHER S. RYALS JR.,                       :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.